Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-11 are allowed.  All rejections are withdrawn.  The remarks of 1-13-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 10.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	Chinese Patent Publication No.: CN104411951B discloses a variable valve operating device with a pressure sensor and can determine a failure of a rocking arm. 
	In operation, the main coiling 899 of LVDT (is encouraged by applying the alternating current of appropriate amplitude and frequency based on known Magnetic) and be powered.The magnetic flux generated in this way is coupled by core 873 with adjacent two level coiling 897 and 898.
 	As shown in Figure 14 A, if core 873 is located at the midway between two level coiling 897,898, equal magnetic flux in It is to be coupled with each two level coiling.In 873 position (being known as zero) of benchmark midway core, differential voltage output is substantially Zero.
Core 873 is arranged so that it extends past the both ends of coiling 899.As shown in Figure 14B, if core 873 moves Distance 870 is so that it is more closer than with coiling 898 with coiling 897, then more magnetic flux couples and less magnetic flux with coiling 897 It is coupled with coiling 898, so as to cause the differential voltage of non-zero.The shifting of valve 872 can be indicated by measuring differential voltage by this method Dynamic both direction and position.
However the ‘951 is silent as to the ramp current as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668